         Case 4:21-cv-02632-DMR Document 14-1 Filed 04/22/21 Page 1 of 3



      VASUDHA TALLA (SBN 316219)
 1    AMERICAN CIVIL LIBERTIES UNION
 2    FOUNDATION OF NORTHERN CALIFORNIA
      39 Drumm Street
 3    San Francisco, California 94111
      Phone: (415) 621-2493 ext. 308
 4    Facsimile: (415) 255-8437
      vtalla@aclunc.org
 5
     Attorney for Plaintiffs
 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                            SAN FRANCISCO-OAKLAND DIVISION
10

11
      AMERICAN CIVIL LIBERTIES UNION OF             Case No. 4:21-cv-02632-DMR
12    NORTHERN CALIFORNIA; MIJENTE
      SUPPORT COMMITTEE; JUST FUTURES
13    LAW; and IMMIGRANT DEFENSE                    ATTORNEY GENERAL SUMMONS
      PROJECT,                                      RETURNED EXECUTED
14

15                                  Plaintiffs,

16                             v.

17    U.S. IMMIGRATION AND CUSTOMS
      ENFORCEMENT; U.S. CUSTOMS AND
18    BORDER PROTECTION; and U.S.
      DEPARTMENT OF HOMELAND
19    SECURITY,
                            Defendants.
20

21

22

23

24

25

26

27

28

                                       SUMMONS RETURNED EXECUTED
                                       CASE NO. 4:21-CV-02632-DMR
                       Case 4:21-cv-02632-DMR Document 14-1 Filed 04/22/21 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-02632-DMR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                 86,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW86&XVWRPVDQG
         This summons for (name of individual and title, if any) %RUGHU3URWHFWLRQDQG86'HSDUWPHQWRI+RPHODQG6HFXULW\
 was received by me on (date)           04/14/2021               .

           u I personally served the summons on the individual at (place)
                                                                                       on (date)                                 ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                       on (date)                                 ; or

           u I returned the summons unexecuted because                                                                                          ; or

          ✔
          u Other (specify):       On April 16, 2021, I served the documents listed in Attachment A upon the United States by causing true and correct
                                   copies to be delivered via U.S. Postal Service certified mail return receipt requested in sealed envelopes with all fees
                                   prepaid to Assistant Attorney General for Administration, U.S. Department of Justice, Justice Management Division,   .
                                   950 Pennsylvania Avenue, N.W., Room 1111, Washington, D.C. 20530, per Fed. R. Civ . P . 4(i).


           My fees are $             0.00          for travel and $           0.00          for services, for a total of $              0.00           .


           I declare under penalty of perjury that this information is true.


 Date:          04/20/2021
                                                                                                   Server’s signature

                                                                                               Vasudha Talla, Esq.
                                                                                                Printed name and title




                                                                                39 Drumm Street, San Francisco, CA 94111
                                                                                                   Server’s address

 Additional information regarding attempted service, etc:
               Case 4:21-cv-02632-DMR Document 14-1 Filed 04/22/21 Page 3 of 3



                                               "55"$).&/5"



    4VNNPOTJOB$JWJM"DUJPO

    $PNQMBJOUGPS%FDMBSBUPSZBOE*OKVODUJWF3FMJFG

    $JWJM$PWFS4IFFU

    1SPQPTFE4VNNPOT

    $FSUJGJDBUJPOPG*OUFSFTUFE&OUJUJFTPS1FSTPOT

    /PUJDFPG"TTJHONFOU.BHJTUSBUF+VEHF%POOB.3ZV

    0SEFS4FUUJOH*OJUJBM$BTF.BOBHFNFOU$POGFSFODFBOE"%3%FBEMJOFT

    &$'3FHJTUSBUJPO*OGPSNBUJPOGPSUIF/PSUIFSO%JTUSJDUPG$BMJGPSOJB

    4UBOEJOH0SEFSGPS"MM+VEHFTPGUIF/PSUIFSO%JTUSJDUPG$BMJGPSOJB

   4UBOEJOH0SEFSGPS.BHJTUSBUF+VEHF%POOB.3ZV

   /PUJDFPG"TTJHONFOUPG$BTFUPB6OJUFE4UBUFT.BHJTUSBUF+VEHFGPS5SJBM

   $POTFOUPS%FDMJOBUJPOUP.BHJTUSBUF+VEHF+VSJTEJDUJPO'PSN
